Title: To George Washington from John Gardner Ladd, 8 June 1798
From: Ladd, John Gardner
To: Washington, George



Sir
Alexandria 8th June 1798

Impressed with the highest sense of veneration for your Person and Character, and moved with a lively regard to the memory of an unfortunate Brother; permit me sir, to approach you with my respects & to solicit your acceptance of the inclosed Volume: The writer of this little tract claimed not the advantages of education or Fortune: but relying on his own merit & enterprize aided by the countinance of a respectable connexion (among whom the phylantropy of that eminent Patriot General Greene induced a proffer of his Friendship) he visited South Carolina in the year 1784 to engage in his professional practice of Physic: but in the year 1786 full in career of pursuit this scene of objects closed upon him in the affecting manner, which you may please to observe from the extract of a public print at that period. As an act of becoming sympathy towards him; and as a Testimony of my sensibility, for the highly distinguished Services which you have rendered to this Country and to the Cause of Liberty; I have presumed to make this offering. And indulge me sir to express my fervent wishes for your present and future happiness: that you may long live in health to enjoy the prosperity and the acknowledgments of our Nation, possessing as you do a preeminent claim, to the blessings of its Independence and to its lasting gratitude. With sentiments of perfect respect I am sir Your Obedient Servant

Jno. G. Ladd

